SOMERVILLE, J.
The defendant is indicted for the larceny of a hog. The only evidence of an asportation is that tending to prove that he shot the animal and cut its throat, these injuries resulting in death. The court charged the jury, that “tlie least removal of the hog by the defendant, after he shot and killed it, would be an asportavit in law; and if the jury believe from the evidence, beyond a reasonable doubt, that the defendant shot and killed the hog, and then took hold of it and cut its throat, that would constitute a taking and carrying away in the eyes of the law.”
This charge we think was correct, on the authority of Edmonds v. The State, 70 Ala. 8. “The controlling *15principle in such cases,” we there said, “would seem to be, that the possession of the owner must be so far changed as that the dominion of the trespasser shall he complete. Ilis proximity to the intended booty must be such as to enable him to assert his dominion by taking actual control or custody by manucaption, if he so wills. If he abandons the enterprise, however, before being placed in this attitude, he is not guilty of the offense of larceny, though he may be convicted of an attempt to commit it.” The defendant very obviously may have been found guilty under the proper application of this principle.
The judgment of the court specified the exact duration of the additional hard labor imposed for costs, and this was sufficient.—Coleman v. The State, 55 Ala. 173. The record does not show that the bill of costs includes any for the payment of which the defendant can not be legally imprisoned within the principle settled by Bradley's case, 69 Ala. 318.
Affirmed.